 

 

 

 

 

 

 

 

 

Case 2:17-cr-01311-DGC Document 43 Filed 01/31/19. .P e1of1
FILED __._. LODGED
___RECEIVED _ COPY
JAN 8 1 2019
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA CLERK U S BISTRICT COURT
DISTRICT OF ARIZONA
CRIMINAL WITNESS LIST BY DEPUTY
[| Motion to Suppress [| Non-Jury Trial [| Jury Trial
Case Number _cR_ 17-1311-PHX-DGC Judge Code Date 11/9
United States of America vs. Anthony Espinosa Gonzales
[| Plaintiff/Petitioner Sef detendant /Respondent LyontAkeS
NAME SWORN APPEARED
Tami Loehrs
Vy3ulq | af 3t/)4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
